DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a providing unit configured to provide print settings under control of the application so that the information processing apparatus generates the print data to be sent to the printer by using the printer driver based on the provided print settings in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 FIG. 5 is a flowchart of an example of a print setting process performed by the general printer driver according to the first embodiment described in the specification [see Applications Specification, paragraph 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

          Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 20-22, 24, 26-30, 32, 34-38, 40, 42-43 are rejected under 35 U.S.C. 102(a1) as being participated by Sueshige (US 2012/0224207 A1).
Regarding claim 1, Sueshige discloses an information processing apparatus that has stored a printer driver compatible with a plurality of printers of a plurality of printer vendors and that is configured to generate, using the printer driver, print data to be sent to a printer, of the plurality of printers, connected to the information processing apparatus (e.g., FIG. 1 illustrates a configuration of a printing system according to a first exemplary embodiment. In FIG. 1, a host computer 1 and a printer 2 can communicate with each other via a communication bus 111 such as Ethernet or a universal serial bus (USB). In the present exemplary embodiment, an OS equivalent to "Mac OS (registered trademark) X" is installed in the host computer 1. While FIG. 1 illustrates only one printer 2, an arbitrary number of printers can be connected to and communicate with the host computer 1 via the communication bus 111, paragraphs 40, 41. Note: since While FIG. 1 illustrates only one printer 2, an arbitrary number of printers can be connected to and communicate with the host computer 1 via the communication bus 111. Therefore, a printer driver compatible with a plurality of printers of a plurality of printer vendors), the information processing apparatus comprising: 
a communication unit configured to communicate with the printer and obtain information regarding conflict of print settings for the printer from a server based on a result of the communication in a situation that the information processing apparatus has already stored the printer driver (e.g., a host computer determines print setting items that can be set by a print setting user interface (UI) of a client apparatus, based on setting values for print setting items written in a job ticket sent from the client apparatus. 
a control unit configured to perform control based on the obtained information under control of an application; and a providing unit configured to provide print settings under control of the application so that the information processing apparatus generates the print data to be sent to the printer by using the printer driver based on the provided print settings (e.g., FIG. 2 illustrates software configurations of the host computer 1 used as a print server and a client apparatus 3. The host computer 1 is an information processing apparatus including a printing system 201, a printer driver 202, and an I/F control unit 206. After receiving print data from the client apparatus 3, the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45), 
wherein the control unit is configured to perform the control such that the print settings to be provided by the providing unit do not include the conflict under the obtained information (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting 

Regarding claim 20, Sueshige discloses a non-transitory computer readable storage medium -2-Amendment for Application No.: 16/450747Attorney Docket: 10190004US01storing an application that causes a computer storing a printer driver that (a) is compatible with a plurality of printers of a plurality of printer vendors and (b) is used for generating print data to be sent to a printer, of the plurality of printers, connected to the computer to (e.g., FIG. 1 illustrates a configuration of a printing system according to a first exemplary embodiment. In FIG. 1, a host computer 1 and a printer 2 can communicate with each other via a communication bus 111 such as Ethernet or a universal serial bus (USB). In the present exemplary embodiment, an OS equivalent to "Mac OS (registered trademark) X" is installed in the host computer 1. While FIG. 1 illustrates only one printer 2, an arbitrary number of printers can be connected to and communicate with the host computer 1 via the communication bus 111, paragraphs 40, 41. Note: since While FIG. 1 illustrates only one printer 2, an arbitrary number of printers can be connected to and communicate with the host computer 1 via the 
perform control based on information regarding conflict of print settings, wherein the information regarding the conflict of print settings for the printer was obtained by the computer from a server in a situation that the printer driver has been stored in the computer (e.g., a host computer determines print setting items that can be set by a print setting user interface (UI) of a client apparatus, based on setting values for print setting items written in a job ticket sent from the client apparatus. The host computer determines whether a conflict of setting values is caused among the print setting items, based on a data table. If the conflict is determined, the host computer determines a print setting item causing the conflict to be a print setting item that needs to be reset, based on priorities uniquely held by a printer driver, paragraph 39); and 
provide print settings so that print data to be sent to the printer is generated by using the printer driver based on the provided print settings (e.g., the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45), 
wherein the control is performed so that the print settings to be provided to the printer driver do not include the conflict under the information (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing. If 

Regarding claim 21, Sueshige discloses wherein the control includes: a first control for determining whether print settings selected by a user include conflicting print settings based on the information (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing, paragraph 50); and a second control for changing one of the selected print settings so that the changed print setting is not conflicting with the other of the print settings (e.g., If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is caused, the print setting information control unit 204 executes a process for resolving the conflict. In this way, in view of all the print setting items held by the printer driver 202, the print setting information control unit 204 controls the print setting information, so that a combination of print settings operable by the printer 2 can be obtained, paragraph 50).  

Regarding claim 22, Sueshige discloses wherein the application further causes the computer storing the printer driver to display a user interface that enables a user to select print settings, wherein the control is performed so that the selected print settings are changed to the print settings to be provided (e.g., The printer driver 202 includes a user interface unit 203, a print setting information control unit 204, and a print data generation unit 205. The user interface unit 203 includes a print setting UI for setting all the print setting items that can be set in the printer 2. Upon receiving print setting instructions from a user, the user interface unit 203 controls the printer driver 202 based on setting values corresponding to the instructions. An application issuing a print request causes the display apparatus 108 to display the print setting UI provided by the user interface unit 203 via the printing system 201. In this way, the print setting UI receives print setting information compatible with the printer 2. The application generates print data, based on print setting information sent from the user interface unit 203. However, this application signifies an application (not illustrated) included in the host computer 1. Namely, this application is used when the host computer 1 operates in a local printing system where the host computer 1 directly causes the printer 2 connected thereto to execute printing, see paragraph 47).  

Regarding claim 24, Sueshige discloses wherein the application is not included in the printer driver (e.g., application 207 is not included in the printer driver 202, figure 2).  

Note: which have application and user interface unit, figure 2), the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45).  

Regarding claim 27, Sueshige discloses wherein the print settings are provided to the printer driver via an operating system of the computer (e.g., the client apparatus 3 includes an application 207 and a user interface unit 208. To share the printer 2 connected to the host computer 1 via the communication bus 111 (network), the client apparatus 3 sends a print request to the host computer 1. The application 207 generates/edits print data to be printed and sends such generated print data to the printing system 201 of the OS in the host computer 1 via a network. The user interface unit 208 includes a print setting UI for setting print setting information and receives print setting information from a user via the print setting UI, paragraph 52).  

Regarding claim 28, Sueshige discloses a non-transitory computer readable storage medium storing an application that causes a computer storing a printer driver 
perform control based on information regarding print settings conflicting with each other for the printer, wherein the information was obtained by the computer from a server in a situation that the printer driver has been stored in the computer (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing. If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is 
provide print settings so that print data to be sent to the printer is generated by using the printer driver based on the provided print settings (e.g., FIG. 2 illustrates software configurations of the host computer 1 used as a print server and a client apparatus 3. The host computer 1 is an information processing apparatus including a printing system 201, a printer driver 202, and an I/F control unit 206. After receiving print data from the client apparatus 3, the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45), 
wherein the control is performed so that the print settings to be provided to the printer driver do not include the print settings conflicting with each other (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing. If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is caused, the print setting information control unit 204 executes a process for resolving the conflict. In this way, in view of all the print setting items held by the printer driver 202, the print setting information control unit 204 controls the print setting information, 

Regarding claim 29, Sueshige discloses wherein the control includes: a first control for determining whether print settings selected by a user include conflicting print settings based on the information (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing, paragraph 50); and a second control for changing one of the selected print settings so that the changed print setting is not conflicting with the other of the print settings (e.g., If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is caused, the print setting information control unit 204 executes a process for resolving the conflict. In this way, in view of all the print setting items held by the printer driver 202, the print setting information control unit 204 controls the print setting information, so that a combination of print settings operable by the printer 2 can be obtained, paragraph 50).
  
Regarding claim 30, Sueshige discloses wherein the application further causes the computer storing the printer driver to display a user interface that enables a user to select print settings, wherein the control is performed so that the selected print settings are changed to the print settings to be provided (e.g., the printer driver 202 includes a 

Regarding claim 32, Sueshige discloses wherein the application is not included in the printer driver (e.g., application 207 is not included in the printer driver 202, figure 2).  
 
Regarding claim 34, Sueshige discloses wherein the application caused the computer to obtain the information from the server in the situation that the printer driver has been stored in the computer (e.g., FIG. 2 illustrates software configurations of the host computer 1 used as a print server and a client apparatus 3. The host computer 1 is an information processing apparatus including a printing system 201, a printer driver Note: which have application and user interface unit, figure 2), the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45).  

Regarding claim 35, Sueshige discloses wherein the print settings are provided to the printer driver via an operating system of the computer (e.g., The client apparatus 3 includes an application 207 and a user interface unit 208. To share the printer 2 connected to the host computer 1 via the communication bus 111 (network), the client apparatus 3 sends a print request to the host computer 1. The application 207 generates/edits print data to be printed and sends such generated print data to the printing system 201 of the OS in the host computer 1 via a network. The user interface unit 208 includes a print setting UI for setting print setting information and receives print setting information from a user via the print setting UI, paragraph 52).  

Regarding claim 36, Sueshige discloses a method performed by executing an application in a computer storing a printer driver that (a) is compatible with a plurality of printers of a plurality of printer vendors and (b) is used for generating print data to be sent to a printer, of the plurality of printers, connected to the computer (e.g., FIG. 1 illustrates a configuration of a printing system according to a first exemplary embodiment. In FIG. 1, a host computer 1 and a printer 2 can communicate with each other via a communication bus 111 such as Ethernet or a universal serial bus (USB). In 
based on information regarding conflict of print settings for the printer obtained from a server in a situation that a printer driver has been stored in the computer, performing control about print settings (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing. If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is caused, the print setting information control unit 204 executes a process for resolving the conflict, paragraph 50 and see figure 2); and
providing print settings so that print data based on the provided print settings is generated by the printer driver, wherein the control is performed so that the print settings to be provided do not include the conflict under the information (e.g., in step S303, the print setting information control unit 204 executes a print setting information 

Regarding claim 37, Sueshige discloses wherein the control includes: a first control for determining whether print settings selected by a user include conflicting print settings based on the information (e.g., in step S303, the print setting information control unit 204 executes a print setting information supplementing process and a conflict resolution process. Namely, based on the client type determined in step S302, the print setting information control unit 204 determines whether the print setting information is insufficient for the printer 2 to execute printing, paragraph 50); and a second control for changing one of the selected print settings so that the changed print setting is not conflicting with the other of the print settings (e.g., If necessary, the print setting information control unit 204 supplements the print setting information with appropriate setting values. In addition, if a conflict of setting values is caused, the print setting information control unit 204 executes a process for resolving the conflict. In this 

Regarding claim 38, Sueshige discloses further comprising: causing the computer storing the printer driver to display a user interface that enables a user to select print settings, wherein the control is performed so that the selected print settings are changed to the print settings to be provided (e.g., the printer driver 202 includes a user interface unit 203, a print setting information control unit 204, and a print data generation unit 205. The user interface unit 203 includes a print setting UI for setting all the print setting items that can be set in the printer 2. Upon receiving print setting instructions from a user, the user interface unit 203 controls the printer driver 202 based on setting values corresponding to the instructions. An application issuing a print request causes the display apparatus 108 to display the print setting UI provided by the user interface unit 203 via the printing system 201. In this way, the print setting UI receives print setting information compatible with the printer 2. The application generates print data, based on print setting information sent from the user interface unit 203. However, this application signifies an application (not illustrated) included in the host computer 1. Namely, this application is used when the host computer 1 operates in a local printing system where the host computer 1 directly causes the printer 2 connected thereto to execute printing, paragraph 47).  

 wherein the application is not included in the printer driver (e.g., application 207 is not included in the printer driver 202, figure 2).  

Regarding claim 42, Sueshige discloses wherein the application caused the computer to obtain the information from the server in the situation that the printer driver has been stored in the computer (e.g., FIG. 2 illustrates software configurations of the host computer 1 used as a print server and a client apparatus 3. The host computer 1 is an information processing apparatus including a printing system 201, a printer driver 202, and an I/F control unit 206. After receiving print data from the client apparatus 3 (Note: which have application and user interface unit, figure 2), the host computer 1 sends the print data to the printing system 201 and the printer driver 202. The printing system 201 and the printer driver 202 convert the print data into a print job processible (printable) by the printer 2 and output the print job to the printer 2, paragraph 45).
  
Regarding claim 43, Sueshige discloses wherein the print settings are provided to the printer driver via an operating system of the computer (e.g., The client apparatus 3 includes an application 207 and a user interface unit 208. To share the printer 2 connected to the host computer 1 via the communication bus 111 (network), the client apparatus 3 sends a print request to the host computer 1. The application 207 generates/edits print data to be printed and sends such generated print data to the printing system 201 of the OS in the host computer 1 via a network. The user interface .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 33, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige (US 2012/0224207 A1) as applied to claims 20, 28, and 36 above, and further in view of Li (US 2019/0205006 A1).
Regarding claim 25, Sueshige does not specifically disclose wherein the server is a cloud server comprising a plurality of servers.
Li discloses wherein the server is a cloud server comprising a plurality of servers (e.g., Server 300 may include, for example, a cloud server. Server 300 communicates with image forming apparatus 100 or information processing terminal 200 through network 401 or 403. For example, server 300 functions to manage image forming apparatus 100 or to distribute an application for utilizing image forming apparatus 100 to information processing terminal 200, paragraph 48).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sueshige to include wherein the server is a cloud server comprising a plurality of servers as taught by Li. It would have been obvious to 
Regarding claims 33 and 41, claims 33 and 41 with limitations similar to claim 25. Therefore claims 33 and 41 are rejected as set forth above as claim 25.

Claims 23, 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige (US 2012/0224207 A1)  as applied to claims 28, 30 above, and further in view of Nakagawa (US 2009/0316180 A1).

2009/0316180, paragraph 66 for claim 23 also
Regarding claim 23, Sueshige does not disclose wherein the application is activated in response to a user selecting a button for displaying the user interface on a user interface provided by a different application.  
Nakagawa discloses wherein the application is activated in response to a user selecting a button for displaying the user interface on a user interface provided by a different application (e.g., When the print common dialog illustrated in FIG. 7 is displayed and if the add button of the printer is selected, step S101 of the flowchart in FIG. 4 is started. When the processes of the flowchart in FIG. 4 are completed, then the print common dialog illustrated in FIG. 7 is displayed again. If the icon 1023 or one of the printer icons displayed in the field 1024 is selected, and further a print button 1028 is selected, a print setting that corresponds to the selected icon is set and printing will be started. If a set-detail button 1021 is selected, the processes in the flowchart illustrated 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sueshige to include wherein the application is activated in response to a user selecting a button for displaying the user interface on a user interface provided by a different application as taught by Nakagawa. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sueshige by the teaching of Nakagawa to effectively process image document.

Regarding claims 31 and 39, claims 31 and 39 with limitations similar to claim 23. Therefore claims 31 and 39 are rejected as set forth above as claim 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/QUANG N VO/           Primary Examiner, Art Unit 2672